
	
		I
		111th CONGRESS
		1st Session
		H. R. 2013
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award posthumously a congressional gold medal to
		  Thurgood Marshall.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Thurgood Marshall,
			 the grandson of a slave, was born in Baltimore, Maryland on July 2,
			 1908.
			(2)In his youth,
			 Thurgood Marshall developed an interest in the Constitution and the rule of
			 law.
			(3)Despite graduating
			 from Lincoln University in Pennsylvania in 1930 with honors, Thurgood Marshall
			 was denied acceptance at the all-White University of Maryland Law School
			 because he was an African-American.
			(4)Thurgood Marshall
			 instead attended law school at Howard University, the country’s most prominent
			 black university, and graduated first in his class in 1933.
			(5)From 1940 to 1961,
			 Thurgood Marshall served as the legal director of the National Association for
			 the Advancement of Colored People (NAACP).
			(6)Beginning with the
			 case of Chambers v. Florida in 1940, Thurgood Marshall argued 32 cases before
			 the Supreme Court and won 29 of them, earning more Supreme Court victories than
			 any other individual.
			(7)Under the
			 leadership of Thurgood Marshall, the NAACP fought to abolish segregation in
			 schools and challenged laws that discriminated against
			 African-Americans.
			(8)In
			 1954, Thurgood Marshall argued Brown v. Board of Education before the Supreme
			 Court, a case which resulted in the famous decision that declared racial
			 segregation in public schools unconstitutional, overturning the 1896 decision
			 in Plessy v. Ferguson.
			(9)In 1961, President
			 John F. Kennedy appointed Thurgood Marshall to the United States Court of
			 Appeals for the 2nd Circuit despite heavy opposition from many southern
			 Senators.
			(10)Thurgood Marshall
			 served on the United States Court of Appeals for the 2nd Circuit from
			 1961–1965, during which time he wrote 112 opinions, none of which was
			 overturned on appeal.
			(11)In 1965, President
			 Lyndon Johnson appointed Thurgood Marshall to the position of Solicitor
			 General, a post he held from 1965–1967.
			(12)In 1967,
			 President Johnson appointed Thurgood Marshall as the first African-American
			 Justice to serve on the Supreme Court.
			(13)During the 24
			 years he served on the Supreme Court, Thurgood Marshall promoted affirmative
			 action and sought protection for the rights of all Americans, continuing to
			 support integration but also championing the rights of women, children,
			 prisoners, and the homeless.
			(14)Thurgood Marshall
			 died on January 24, 1993, at the age of 84.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President Pro Tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of Congress, of a gold medal of appropriate design, to
			 the family of Thurgood Marshall, in recognition of the contributions of
			 Thurgood Marshall to the Nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, Unites States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals stuck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
